Citation Nr: 1818936	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  16-11 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for lung cancer, status post right middle and lower lobectomy, to include as due to exposure to herbicide agents and/or asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel

INTRODUCTION

The Veteran had qualifying service from January 1960 to April 1970.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In January 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

This appeal was advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (West 2012); 38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicide agents or asbestos in service.  

2.  The Veteran's lung cancer was less likely than not caused by his service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for lung cancer have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran generally contends that his lung cancer was caused by in-service exposure to herbicide agents and/or asbestos.  See September 2015 application; January 2016 correspondence; January 2018 hearing transcript.  However, based on the evidence discussed below, the Board finds that service connection is not warranted.

If a Veteran is exposed to an herbicide agent in service, presumptive service connection may be warranted if certain disabilities (lung cancer included) become manifest to a degree of 10 percent or more at any time after separation.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(6); 3.309(e).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. § 3.307(d).  The inability to prevail on a presumptive basis does not foreclose the opportunity to prevail on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-33 (Fed. Cir. 1994).  Direct service connection may be warranted where the evidence of record establishes that a current disability was caused or aggravated beyond natural progression by an event or injury during a qualifying period of service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, there must be competent, credible evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of an injury or disease; and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Preliminarily, the Board notes that the Veteran's service records lack any indication of pre-service lung cancer or respiratory disease.  The only medical defects noted on the January 1960 enlistment examination were hepatitis in 1955 and defective color perception.  As such, analysis of any in-service aggravation is moot.  

The Veteran contended that he was exposed to an herbicide agent while aboard the USS Kearsarge, USS Turlet, USS Dale, and/or USS Cochrane via various methods (proximity to flight line, washing down of aircrafts and the deck, using and drinking water from the Gulf of Tonkin).  See January 2018 hearing transcript.  Although the Veteran recalled flying into Danang to pick up mail, he reported never stepping foot off of the airplane.  Id.  The Veteran further contended that he was exposed to asbestos because he spent time on "an older ship that included a large area of asbestos and daily contact with that."  See January 2016 correspondence.  However, the preponderance of the probative evidence weighs in favor of the findings that the Veteran was not exposed to herbicide agents or asbestos in service.
Service records lack any indication that the Veteran was exposed to an herbicide agent and/or asbestos during service.  These records also lack complaints of symptomatology suggestive of lung cancer.  In fact, the Veteran's lung cancer was initially diagnosed in August 2013, over 40 years post-separation.  Although the Veteran had foreign service in the Gulf of Tonkin, he never stepped foot in the Republic of Vietnam (see January 2018 hearing transcript) and did not serve aboard a ship that the Department of Defense has associated with herbicide agent exposure.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, last updated January 2, 2018.  Accordingly, the Board is unable to presume herbicide agent exposure and the evidence does not suggest direct exposure.  Importantly, the claims file lacks a statement from a competent source to substantiate the possibility of direct exposure to an herbicide agent.  Because identification of an herbicide agent is not lay-observable and there is no indication that the Veteran has the educational background to competently identify such an agent, the Veteran's uncorroborated contention of exposure is of low probative value.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).

Further, although the Veteran may have served aboard an older ship with asbestos-based, wrapped insulation, there is no evidence that the asbestos was disturbed such that it would cause respiratory injury.  The May 2016 VA examiner explained that the Veteran's MOS of aerographer's mate had minimal probability for asbestos exposure, as his job involved monitoring the weather and taking water samples.  The examiner further explained that current evidence only indicates that asbestos dust and aerosolized asbestos particles could be a potential danger to the respiratory system, but that undisturbed asbestos wrap does not cause any potential damage to the respiratory system.  The examiner noted that the Veteran was never diagnosed with pleural plaques, restrictive lungs disease, pulmonary fibrosis, or mesothelioma, all of which are related to asbestos exposure.  The examiner also noted that the Veteran's x-ray did not show a typical pattern that would suggest asbestos exposure and/or asbestosis, such as ground glass appearance, honeycomb, or pleural plaques.  Although the examiner acknowledged some relationship between asbestosis and bronchogenic carcinoma, she emphasized that the Veteran was never diagnosed with asbestosis, did not present with the typical asbestosis symptoms aforementioned and had shortness of breath attributable to many years of tobacco exposure. 

In sum, based on the aforementioned evidence, the Board is unable to conclude that there was herbicide agent or disturbed asbestos exposure on either a presumptive or direct basis.  Further, even though the Veteran may have been exposed to undisturbed asbestos, the evidence currently of record is insufficient to support the finding that it at least as likely as not (50 percent probability or greater) caused the Veteran's lung cancer.  Accordingly, service connection is not warranted.   


ORDER

Entitlement to service connection for lung cancer, status post right middle and lower lobectomy, is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


